Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 10, 2021, has been entered in the application. Claims 1-5 and 7-21 are pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al. (US 5,685,555). McCormick et al. teach a vibration damper including first and second half-shell components (160, 180) each having first and second respective planar end faces (faces of 160 adjoining 161, 169; faces of 180 adjoining 181, 189) the planar end faces facing each other (figure 6), first and second damper elements (161, 169, 181, 189) located between and directly contacting one of the first planar end surfaces and second planar end surfaces, an adjustment component (164) which adjusts the rigidity of the damper elements via compression (161, 169, 181, 189 will become more compressed and resultantly more rigid with the tightening of 164), the adjustment component constituting at least one screw, configured to, when tightened, decrease the distance between the first and second half-shell components to perform the altering of rigidity of the damper elements. 
Claim(s) 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shilling (US 921,471). Shilling teaches a vibration damper including first 
as regards claim 19: wherein the adjustment component further includes a screw (15) configured to, when tightened (e.g., by turning 15 with respect to 18, or turning 18 with respect to 15), decrease the distance between the first and second half-shell components, thereby altering the rigidity of the damper elements; 
as regards claim 20, further comprising a retaining clamp (15) between the first and second half-shell components. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (cited above). The reference to McCormick et al. is discussed above and while teaching first and second damper elements, does not specifically teach that the damper elements are elastomers. Elastomeric materials are well-known for use in vehicular motion damping and see beneficial use in one or more of providing a particular level of friction associated with the engaging surface of the elastomer and/or providing damping while retaining resilience, thus achieving an extended life (e.g., due to being able to deform, rather than wearing away under use). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to form the first and second damper elements as initially taught by McCormick et al. as being made from an elastomer for the purpose of one or more of providing a particular level of friction associated with the engaging surface of the elastomer and/or providing damping while retaining resilience, thus achieving an extended life (e.g., due to being able to deform, rather than wearing away under use).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shilling (cited above). The reference to Shilling is discussed above and while teaching first and second damper elements, does not specifically teach that the damper elements are .

Allowable Subject Matter
Claims 1-5 and 7-16 allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the changes to claims overcome the previous rejections. In this instance the examiner notes that applicant’s amendment appears to have overcome the previous rejections. Applicant’s reply is technically non-responsive in that the patentable distinction of claims 17-21 is not discussed. Applicant has asserted that the changes to claims overcome the previous rejections. In this instance 
Applicant's attention is directed in particular to 37 CFR 1.111(b) which states, in part, "The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. […] A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section."
Further, note the references to Shilling and/or McCormick et al., now applied in direct response to applicant’s amendment. Additionally, note the references to Lund, Ivers et al. and Marjoram which are provided at this time to supply background information specific to the knowledge level of the ordinary practitioner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616